         Case 1:16-cv-06964-VSB Document 98 Filed 08/23/19 Page 1 of 2



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                              NEW YORK REGIONAL OFFICE
                                      200 VESEY STREET, SUITE 400
                                    NEW YORK, NEW YORK 10281-1022

                                                                                   HAIMAVATHI V. MARLIER
                                                                                   (212) 336-1055
                                                                                   MARLIERH@SEC.GOV




                                                     August 23, 2019

 VIA ECF

 The Honorable Vernon S. Broderick
 United States District Judge
 United States Courthouse
 40 Foley Square
 New York, NY 10007

       Re:    SEC v. Contrarian Press, LLC, et al., 16-cv-06964 (VSB) (S.D.N.Y.)

Dear Judge Broderick:

        Plaintiff Securities and Exchange Commission (the “SEC”) writes to advise the Court
that the SEC has reached a settlement, subject to court approval, with Defendant Nathan Yeung
(“Defendant”). Enclosed is a proposed final judgment for Defendant, with the attached
Defendant’s executed consent. The proposed final judgment expressly incorporates the consent.
The Commission respectfully requests that the Court approve and enter the proposed final
judgment, which would, among other things:

       (1) permanently enjoin Defendant from violations of the federal securities laws charged
           in the SEC’s Amended Complaint;

       (2) orders Defendant to pay disgorgement in the amount of $30,000 plus prejudgment
           interest thereon in the amount of $8,276.05;

       (3) orders Defendant to pay a civil penalty in the amount of $75,000; and

       (4) bars Defendants for a period of five years from participating in the offering of a
           penny stock.

The proposed final judgment would resolve all of the SEC’s claims against Defendant in this
case. Accordingly, the SEC respectfully requests that the Court approve and enter the enclosed
proposed final judgment.
          Case 1:16-cv-06964-VSB Document 98 Filed 08/23/19 Page 2 of 2
August 23, 2019
Page 2 of 2

                                           Respectfully submitted,

                                           /s/ Haimavathi V. Marlier

                                           Haimavathi V. Marlier
                                           Senior Trial Counsel



cc:     Michael Quinn, Esq. (via email and ECF)
        Joshua A. Dunn, Esq.
        mquinn@vedderprice.com
        jdunn@vedderprice.com
        Counsel for Defendants Scott Fraser and
        Contrarian Press, LLC

        Marc Powers, Esq. (via email and ECF)
        Randolf Katz, Esq.
        mpowers@bakerlaw.com
        rkatz@bakerlaw.com
        Counsel for Defendant Nathan Yeung




                                                2
